Exhibit 10.19
CARDIAC SCIENCE CORPORATION
2002 STOCK INCENTIVE PLAN
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
     Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”)
and this Restricted Stock Unit Award Agreement (this “Agreement”), Cardiac
Science Corporation (the “Company”) has granted you a Restricted Stock Unit
Award (the “Award”) under its 2002 Stock Incentive Plan (the “Plan”) with
respect to the number of Restricted Stock Units indicated in your Award Notice.
Capitalized terms not explicitly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan.
     The details of the Award are as follows:
1. Vesting and Settlement
     The Award will vest and become payable according to the vesting schedule
set forth in the Award Notice (the “Vesting Schedule”). One share of the
Company’s Common Stock will be issuable for each Restricted Stock Unit that
vests and becomes payable. Restricted Stock Units that have vested and are no
longer subject to forfeiture according to the Vesting Schedule are referred to
herein as “Vested Units.” Restricted Stock Units that have not vested and remain
subject to forfeiture under the Vesting Schedule are referred to herein as
“Unvested Units.” The Unvested Units will vest (and to the extent so vested
cease to be Unvested Units remaining subject to forfeiture) and become payable
in accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the “Units”). As soon as practicable after
Unvested Units become Vested Units, the Company will settle the Vested Units by
issuing to you one share of the Company’s Common Stock for each Vested Unit. The
Award will terminate and the Units will be subject to forfeiture upon your
Termination of Service as set forth in Section 2.
2. Termination of Award upon Termination of Service
     Unless the Plan Administrator determines otherwise prior to your
Termination of Service, upon your Termination of Service any portion of the
Award that has not vested as provided in Section 1 will immediately terminate
and all Unvested Units shall immediately be forfeited without payment of any
further consideration to you.
3. Securities Law Compliance
     3.1 You represent and warrant that you (a) have been furnished with a copy
of the Plan and all information which you deem necessary to evaluate the merits
and risks of receipt of the Award, (b) have had the opportunity to ask questions
and receive answers concerning the information received about the Award and the
Company, and (c) have been given the opportunity to obtain any additional
information you deem necessary to verify the accuracy of any information
obtained concerning the Award and the Company.

 



--------------------------------------------------------------------------------



 



     3.2 You hereby agree that you will in no event sell or distribute all or
any part of the shares of the Company’s Common Stock that you receive pursuant
to settlement of this Award (the “Shares”) unless (a) there is an effective
registration statement under the Securities Act and applicable state securities
laws covering any such transaction involving the Shares or (b) the Company
receives an opinion of your legal counsel (concurred in by legal counsel for the
Company) stating that such transaction is exempt from registration or the
Company otherwise satisfies itself that such transaction is exempt from
registration. You understand that the Company has no obligation to you to
maintain any registration of the Shares with the SEC and has not represented to
you that it will so maintain registration of the Shares.
     3.3 You confirm that you have been advised, prior to your receipt of the
Shares, that neither the offering of the Shares nor any offering materials have
been reviewed by any administrator under the Securities Act or any other
applicable securities act (the “Acts”) and that the Shares have not been
registered under any of the Acts and therefore cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.
     3.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
4. Transfer Restrictions
     Units shall not be sold, transferred, assigned, encumbered, pledged or
otherwise disposed of, whether voluntarily or by operation of law.
5. Book Entry Registration of the Shares
     The Company may issue the Shares by registering the Shares in book entry
form with the Company’s transfer agent in your name.
6. No Rights as Stockholder
     You shall not have voting or other rights as a stockholder of the Common
Stock with respect to the Units.
7. Independent Tax Advice
     You acknowledge that determining the actual tax consequences to you of
receiving or disposing of the Units and Shares may be complicated. These tax
consequences will depend, in part, on your specific situation and may also
depend on the resolution of currently uncertain tax law and other variables not
within the control of the Company. You are aware that you should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to you of receiving the Units and receiving or disposing of the
Shares. Prior to executing this Agreement, you

 



--------------------------------------------------------------------------------



 



either have consulted with a competent tax advisor independent of the Company to
obtain tax advice concerning the receipt of the Units and the receipt or
disposition of the Shares in light of your specific situation or you have had
the opportunity to consult with such a tax advisor but chose not to do so.
9. Withholding
     You are ultimately responsible for all taxes owned in connection with this
Award, including federal, state, local, FICA or foreign taxes of any kind
required by law, regardless of any action the Company or any Related Company
taxes with respect to any tax withholding obligations that arise in connection
with this Award. As a condition to the settlement of your Vested Units, you
agree to make arrangements satisfactory to the Company for the payment of any
federal, state, local or foreign withholding tax obligations that arise either
upon receipt of the Shares or as the forfeiture restrictions on any Units lapse.
Unless the Company, or its designated administrator, receives a written notice
from you of your election to pay your tax withholding obligations that arise
with respect to Vested Units before the deadline established by the Company
before the date on which such Units become Vested Units, the Company may satisfy
all or part of your tax withholding obligations by withholding that number of
whole Shares as the Company determines is necessary to satisfy the minimum tax
withholding obligations arising with respect to the issuance of Shares in
settlement of the Vested Units. Notwithstanding the foregoing, you acknowledge
and agree that the Company and any Related Company has the right to deduct from
payments of any kind otherwise due to you any federal, state or local taxes of
any kind required by law to be withheld with respect to the Award.
9. General Provisions
     9.1 Assignment. The Company may assign its forfeiture rights at any time,
whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors.
     9.2 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.
     9.3 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Units pursuant to the express
provisions of this Agreement.
     9.4 Agreement Is Entire Contract. This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.
     9.5 Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and you

 



--------------------------------------------------------------------------------



 



and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.
     9.6 No Employment or Service Contract. Nothing in this Agreement will
affect in any manner whatsoever the right or power of the Company, or a Related
Company, to terminate your employment or services on behalf of the Company, for
any reason, with or without Cause.
     9.7 Shareholder of Record. You will be recorded as a shareholder of the
Company and will have, subject to the provisions of this Agreement and the Plan,
all the rights of a shareholder with respect to the Shares.
     9.8 Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.
     9.9 Governing Law. This Agreement will be construed and administered in
accordance with and governed by the laws of the State of Washington.
     9.10 Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the grant of the
Award evidenced hereby, you acknowledge: (a) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (b) that
the grant of the Award is a one-time benefit which does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards; (c) that all determinations with respect to any such future
grants, including, but not limited to, the times when awards will be granted,
the number of shares issuable pursuant to each award, the award price, if any,
and the time or times when each award will be exercisable or payable, will be at
the sole discretion of the Company; (d) that your participation in the Plan is
voluntary; (e) that the value of the Award is an extraordinary item of
compensation which is outside the scope of your employment contract, if any;
(f) that the Award is not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (g) that the vesting of the Award ceases upon your Termination of
Service for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement or otherwise permitted by the Plan Administrator; and
(h) that the future value of the Shares issuable pursuant to the Award is
unknown and cannot be predicted with certainty.
     9.11 Employee Data Privacy. By entering this Agreement, you (a) authorize
the Company and your employer, if different, and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Award and the administration of
the Plan; (b) waive any data privacy rights you may have with respect to such
information; and (c) authorize the

 



--------------------------------------------------------------------------------



 



Company and its agents to store and transmit such information in electronic
form.

 